         Case 2:14-cr-00232-JP Document 139 Filed 08/31/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :                CRIMINAL ACTION
                                           :
               v.                          :
                                           :
JOSHUA MOSES                               :                NO. 14-232

                                       ORDER

      AND NOW, this 31st day of August, 2020, upon consideration of Defendant’s

“Emergency Motion Seeking Compassionate Release/Reduction In Sentence and to Waive the

Exhaustion Requirement Due to the COVID-19 Pandemic” (Docket Nos. 126 and 127), and all

documents filed in connection therewith, and for the reasons stated in the accompanying

Memorandum, IT IS HEREBY ORDERED that the Motion is DENIED.



                                               BY THE COURT:


                                               /s/ John R. Padova
                                               ____________________________
                                               John R. Padova, J.
